Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 25, 2016

                                     No. 04-16-00024-CR

                                    Hector RODRIGUEZ,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014CR8869
                         Honorable Melisa Skinner, Judge Presiding


                                       ORDER
         The appellant’s motion for extension of time to file brief is GRANTED. The appellant’s
brief is due on September 21, 2016.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of August, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court